IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 36740

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 465
                                                 )
       Plaintiff-Respondent,                     )     Filed: May 14, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JOHN ANTHONY RICHTER,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy Hansen, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of five years, for attempted strangulation, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                  ______________________________________________

                     Before LANSING, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       John Anthony Richter entered an Alford1 plea to attempted strangulation. I.C. § 18-923.
In exchange for his plea, an additional charge was dismissed. The district court sentenced
Richter to a unified term of fifteen years, with a minimum period of confinement of five years.
Richter appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and



1
       See North Carolina v. Alford, 400 U.S. 25 (1970).



                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Richter’s judgment of conviction and sentence are affirmed.




                                                   2